DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-6, 8-9, 11, 14-15, and 23-25 are currently pending and have been considered below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 23-25 describe the invention in reference to an object that is variable, i.e., an aircraft window. Therefore, whether a device falls within the scope of the claim cannot be ascertained until the device is installed within a particular aircraft window. Consequently, the claims are indefinite. See 2173.05(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,877,658 to Calhoon (“Calhoon”) in view of U.S. Patent No. 9,255,438 to Pardue et al. (“Pardue”), U.S. Publication No. 2021/0228428 to Deganis et al. (“Deganis”), and EP 0353677 to Maruoka et al. (“Maruoka”).
Regarding claim 1, Calhoon teaches a removable tinted window panel assembly for temporary installation in a window well of an aircraft window, comprising: a polymer panel (10, 42, 72, or 84, FIGS. 1-7; Col. 5, lines 35-61), said polymer panel comprising: a polymer panel (10, 42, 72, or 84) having an outer surface, an inner surface and a peripheral outer edge having a shape and dimensions configured for interfitting relation with a predetermined window well of an aircraft window (FIGS. 1-7; Col. 1, lines 55-68); and a flexible trim (20, 38, 74, or 90) having a U-shaped channel portion engaged about said peripheral outer edge of said polymer panel (FIGS. 1-7). 
Calhoon does not explicitly teach said flexible trim including a compressible tubular gasket portion extending from said U-shaped channel portion, said compressible tubular gasket portion compressing into ledges of said window well to temporarily retain said tinted window panel assembly in an installed position in spaced adjacent relation to said aircraft window, said polycarbonate panel further including at least one slot formed adjacent to said outer peripheral edge, said tinted window panel assembly further comprising at least one pull tab which extends inwardly through said at least one slot to facilitate removal of said panel assembly.
Pardue teaches a removable tinted window panel (Col. 3, lines 27-30), including a flexible trim having a U-shaped channel portion (1330) engaged about said peripheral outer edge of said polymer panel, said flexible trim including a compressible tubular gasket portion (1320) extending from said U-shaped channel portion (FIGS. 16A-16C; Col. 12, line 10 to Col. 13, line 8), said compressible tubular gasket portion compressing into ledges of said window well to temporarily retain said tinted window panel assembly in an installed position in spaced adjacent relation to said window (FIGS. 16A-16C; Col. 12, line 10 to Col. 13, line 8), said panel further including at least one slot (1062) formed adjacent to said outer peripheral edge (FIGS. 14A-14D; Col. 10, line 36 to Col. 11, line 18), said tinted window panel assembly further comprising at least one pull tab (Col. 10, lines 44-47; FIGS. 14A-14D) which extends inwardly through said at least one slot to facilitate removal of said panel assembly (FIGS. 14A-14D; Col. 10, line 36 to Col. 11, line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Calhoon to further include the compressible tubular gasket portion, as well as the slot and pull tab, as taught by Pardue, in order to control movement and removal of the window panel (see, e.g., Pardue at Col. 2, lines 56-67; Col. 11, lines 1-18; see also U.S. Publication No. 2008/0271857 to Swadling, teaching press-fit removable tinted window panels for aircraft). 
	Calhoon teaches the polymer panel has a visible light transmission (VLT) within optimal ranges, depending on the intended use of the panel and on the clarity of the pilot’s window (Col. 5, lines 35-48). Calhoon, however, does not explicitly teach the polymer panel has a visible light transmission (VLT) of between about 5% and about 40%. 
	It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the VLT being in the range of between 5% and 40%. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the panel assembly of the Calhoon and Pardue combination such that the polymer panel has a VLT of between about 5% and 40%, in order to further reduce glare to the pilot. 
	Calhoon teaches a polymer panel (10, 40; Col. 5, lines 35-48; Col. 5, lines 62-63), but it does not explicitly teach a polycarbonate panel. Also, the combination of Calhoon and Pardue does not explicitly teach a blister-free bridging film applied to an inner surface of said polycarbonate panel, and a tinted, anti-glare film applied to said blister free bridging film, said tinted, anti-glare film having a scratch resistant outwardly facing surface.
Deganis teaches a removable tinted window panel assembly, comprising a polycarbonate panel (¶ [0022]). Also, it is well settled that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance of the polycarbonate panel. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the panel assembly of the Calhoon and Pardue combination such that the window panel comprises a polycarbonate panel, as taught by Deganis, in order improve its durability. 
	Deganis teaches a tinted, anti-glare film (¶ [0024]), but the combination of Calhoon, Pardue, and Deganis does not explicitly teach a blister-free bridging film applied to an inner surface of said polycarbonate panel, and a tinted, anti-glare film applied to said blister free bridging film, said tinted, anti-glare film having a scratch resistant outwardly facing surface.
Maruoka teaches a removable tinted window panel assembly, comprising a blister-free bridging film applied to an inner surface of said polycarbonate panel, and a tinted, anti-glare film applied to said blister free bridging film, said tinted, anti-glare film having a scratch resistant outwardly facing surface (Abstract and pages 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Calhoon, Pardue, and Deganis combination to further include the blister-free bridging film and the tinted, anti-glare film, as taught by Maruoka, in order to improve both the aesthetic and translucency properties of the panel. 
Regarding claim 5, the combination of Calhoon, Pardue, Deganis, and Maruoka teaches wherein said blister-free bridging film comprises a clear polyethylene terephthalate (PET) bridging film and a blister free adhesive (Maruoka at pages 4-5; page 7, lines 30-34 (teaching said blister-free bridging film comprises a clear polyethylene bridging film and a blister free adhesive); Deganis at ¶ [0024] (teaching a polyethylene terephthalate (PET) bridging film)). 
Regarding claim 6, the combination of Calhoon, Pardue, Deganis, and Maruoka teaches each and every element of claim 5 as discussed above, and Calhoon teaches the polymer panel has a visible light transmission (VLT) within optimal ranges, depending on the intended use of the panel and on the clarity of the pilot’s window (Col. 5, lines 35-48). The combination of Calhoon, Pardue, Deganis, and Maruoka, however, does not explicitly teach the tinted, anti-glare film comprises a tinted film having a VLT of between about 5% and about 40%.
	It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the VLT being in the range of between 5% and 40%. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the panel assembly of the Calhoon, Pardue, Deganis, and Maruoka combination such that the tinted, anti-glare film has a VLT of between about 5% and 40%, in order to further reduce glare to the pilot. 
Regarding claim 23, the combination of Calhoon, Pardue, Deganis, and Maruoka teaches wherein outer peripheral edge dimensions of the polymer panel relative to the window well ledges are slightly larger at a bottom of the panel and are smaller at a top of the panel whereby the gasket portion compresses more at said bottom thus creating a tighter fit to keep the bottom in place when tilting open from the top (Pardue at Col. 7, lines 56-67; Col. 8, line 46 to Col. 9, line 14).
Claims 8-9, 11, 14-15, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoon in view of Pardue, Deganis and Maruoka as applied to claim 1 above, and in further view of U.S. 4,411,941 to Azzola (“Azzola”).
Regarding claim 8, the combination of Calhoon, Pardue, Deganis, and Maruoka teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein said flexible trim further comprises a U-shaped spring clip disposed within an interior of said U-shaped channel portion, said spring clip assisting in retention of said flexible trim on said peripheral edge of said polymer panel. 
Azzola teaches a removable tinted window panel assembly, comprising a U-shaped spring clip (12) disposed within an interior of said U-shaped channel portion, said spring clip assisting in retention of said flexible trim on said peripheral edge of said polymer panel (FIGS. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the panel assembly of the Calhoon, Pardue, Deganis, and Maruoka combination by further including the spring clip, as taught by Azzola, in order to improve stability of the window panel (see also Pardue at Col. 4, lines 9-18, teaching to include metal disposed within the flexible trim). 
Regarding claim 9, the combination of Calhoon, Pardue, Deganis, Maruoka, and Azzola teaches wherein said flexible trim further comprises at least one blade gasket extending into said channel portion, said at least one blade gasket engaging said peripheral edge of said polymer panel to assist in retaining said flexible trim thereon (Pardue at 1332, FIGS. 16A-16C; Col. 12, line 27 to Col. 13, line 8). 
Regarding claim 11, the combination of Calhoon, Pardue, Deganis, Maruoka, and Azzola teaches wherein said gasket portion of said flexible trim further comprises a substantially tubular compressible rubber material formed from ethylene propylene diene monomer (EPDM)) and/or a foam material (Pardue at Col. 3, lines 19-40), but the combination does not explicitly teach sponge material.
It is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance in using sponge material rather than a foam. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Calhoon, Pardue, Deganis, Maruoka, and Azzola combination such that the gasket portion comprises EPDM sponge material, in order to improve its insulation properties. 
Regarding claims 14 and 15, the combination of Calhoon, Pardue, Deganis, Maruoka, and Azzola teaches each and every limitation of claim 11 as discussed above, and Pardue teaches one tab affixed adjacent a top edge and one affixed adjacent a bottom edge of said polymer panel to facilitate installation and removal thereof (Col. 10, lines 44-47; FIGS. 14A-14D), wherein the tab extends through a slot (1062) formed adjacent the top edge of the polymer panel (FIGS. 14A-14D; Col. 10, line 36 to Col. 11, line 18). The combination does not explicitly teach a second tab affixed adjacent a bottom edge of the panel, wherein the second tab extends through a second slot formed adjacent the bottom edge of the polymer panel. 
It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, applicant has not shown patentable significance of including two pull tabs and slots, rather than only one. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Calhoon, Pardue, Deganis, Maruoka, and Azzola combination and further include a second pull tab affixed adjacent a bottom edge of the panel, wherein the second tab extends through a second slot formed adjacent the bottom edge of the polymer panel, in order to facilitate movement and removal of the window panel. 
Regarding claims 24 and 25, the combination of Calhoon, Pardue, Deganis, Maruoka, and Azzola teaches wherein outer peripheral edge dimensions of the polymer panel relative to the window well ledges are slightly larger at a bottom of the panel and are smaller at a top of the panel whereby the gasket portion compresses more at said bottom thus creating a tighter fit to keep the bottom in place when tilting open from the top (Pardue at Col. 7, lines 56-67; Col. 8, line 46 to Col. 9, line 14).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 8-9, 11, 14-15, and 23-25 of the present application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/924,904 in view of Calhoon and Pardue.
Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-19 of copending Application No. 16/924,904 do not explicitly teach wherein the tinted window assembly is installed in an aircraft cockpit window, and wherein the tinted window assembly includes a U-shaped channel portion and a tubular gasket portion. However, Calhoon teaches to install a tinted window assembly in an aircraft cockpit window (Col. 5, lines 35-48; Col. 6, lines 1-20). It would have been obvious to one of ordinary skill before the effective filing date to modify the window assembly of claims 1-19 of Application No. 16/924,904 such that the assembly is installed in an aircraft cockpit window, as taught by Calhoon, in order to improve the visibility for aircraft pilots. Pardue teaches the U-shaped channel portion and tubular gasket portion (FIGS. 16A-16C; Col. 12, line 10 to Col. 13, line 8). It would have been obvious to one of ordinary skill before the effective filing date to modify the window assembly of claims 1-19 of Application No. 16/924,904 and further include the U-shaped channel portion and tubular gasket portion, in order to facilitate installation and removal of the window. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are moot in light of the new grounds for rejection. 
In light of applicant’s amendments to independent claim 1 filed September 23, 2022, claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Calhoon in view of Pardue, Deganis, and Maruoka. As discussed above, the combination of Calhoon, Pardue, Deganis, and Maruoka teaches each and every limitation of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644